Bigelow, C. J.
This case is not- distinguishable from Sparhawk v. Wills, 6 Gray, 163. The promises to pay the debt at one time and the interest at another are several, and afford distinct causes of action. Such was clearly the intention of the parties. It was the ordinary case where a note is given for a time certain, but it was not supposed that the principal would be paid at its maturity. It was doubtless intended that the debt should remain for a longer period, the interest being paid semiannually. Judgment for the plaintiffs.